THE THIRTEENTH COURT OF APPEALS

                                     13-14-00215-CV


                                       Tara Hoke
                                           v.
                  The Campbell Group, LLC and Crown Pine Timber 1, L.P.


                                     On appeal from the
                        75th District Court of Liberty County, Texas
                              Trial Cause No. CV1206048-A


                                       JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be reversed and the cause

remanded to the trial court.       The Court orders the judgment of the trial court

REVERSED and REMANDED for further proceedings consistent with its opinion. Costs

of the appeal are adjudged against appellee.

      We further order this decision certified below for observance.

April 21, 2016.